Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   January 12, 2016

The Court of Appeals hereby passes the following order:

A16D0195. JAMIL OLA LEEPER v. THE STATE.

      On November 4, 2015, the trial court entered an order denying a request for
reduction in sentence filed by Jamil Ola Leeper. On December 14, 2015, Leeper filed
an application for discretionary appeal seeking appellate review of the trial court’s
order. We, however, lack jurisdiction.
      An application for discretionary appeal must be filed within 30 days of entry
of the order to be appealed. OCGA § 5-6-35 (d); Hill v. State, 204 Ga. App. 582 (420
SE2d 393) (1992). We are unable to consider an untimely application. See Hill, supra.
Here, Leeper filed his application 40 days after the trial court’s order was entered.
Accordingly, the application is hereby DISMISSED for lack of jurisdiction.

                                         Court of Appeals of the State of Georgia
                                                                              01/12/2016
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.